The opinion of the Court was delivered by
Poché, J.
This is an application for a mandamus under our supervisory control to compel the Court of Appeals to re-instate on its docket for trial on appeal, a case entitled J. W. Smith vs. The Merchants’ Mu*1071tual Insurance Company of New Orleans, which appeal had been dismissed by said tribunal ex proprio motu, “ on the ground that the amount involved in the case exceeded the jurisdiction of that court.”
Relator shows that upon the dismissal of his appeal by the Circuit Court, he took an appeal returnable to this Court, where, on motion of appellee, it was dismissed for want of jurisdiction ratione materice, on the ground that the amount in dispute was not sufficient to vest jurisdiction in this Court.
It appears from our decision rendered on the motion referred to that relator’s appeal had been taken from a judgment of the District Court, perpetuating an injunction staying execution of a judgment for $703, exclusive of interest, in which we held that the demand for damages, apparently fictitious, could not be cumulated with the amount of the judgment under execution, as an element under which our jurisdiction cQuld be tested.
The record, therefore, shows that the amount in dispute in the cause exceeds two hundred dollars, and' does not exceed one thousand dollars, and thus clearly points to the Court of Appeals as the proper and the only tribunal entitled to jurisdiction over the case.
The grounds of- complaint,' 'the answer of the defendants, and the jssue presented in this proceeding, are substantially the same as those found in the application for a mandamus in the ease of the State ex rel. Winter and Hunter vs. Judges of the Court of Appeals of the Second Circuit, recently decided by this Court, and for the reasons given in that ease, the relator in this case is entitled to the relief which he prays for.
It is, therefore, ordered, adjudged and decreed that the alternative writ issued herein be made peremptory, and that the Court of Appeals do re-instate on their docket for trial on appeal, the cause entitled J. W. Smith vs. The Merchants’ Mutual Insurance Company of New Orleans.